UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7149


IAN AULDEN CAMPBELL,

                     Plaintiff - Appellant,

              v.

DONALD W. STEPHENS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-ct-03321-BO)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., LAW OFFICE OF BRUCE T. CUNNINGHAM, JR.,
Southern Pines, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ian Aulden Campbell appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint in which he alleged that the state court judge who denied his

post-conviction motion for appropriate relief violated his rights to due process because

the judge lacked the appearance of impartiality. Campbell’s claims are without merit.

See Tumey v. Ohio, 273 U.S. 510, 523 (1927) (discussing lack of appearance of

impartiality of deciding judge as violation of defendant’s rights to due process).

Accordingly, we affirm the district court’s order.    We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2